                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                                            CASE NO.:

ROMMEL A. RAMIREZ,
and other similarly-situated individuals,

        Plaintiff,
v.

MIKE KELLY CONSTRUCTION, INC.,
AEG INSTALLATION CORP.
MICHAEL KELLY, and ADA D. ORTIZ,
individually

         Defendants,

__________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COMES NOW the Plaintiff ROMMEL A. RAMIREZ and other similarly situated

individuals, by and through the undersigned counsel, and hereby sues Defendants MIKE KELLY

CONSTRUCTION, INC., AEG INSTALLATION CORP., MICHAEL KELLY, and ADA D.

ORTIZ individually, and alleges:

     1. This is an action to recover money damages for unpaid minimum and overtime wages, and

        retaliatory damages under the laws of the United States. This Court has jurisdiction

        pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for

        jurisdictional placement) (“the Act”),

     2. Plaintiff ROMMEL A. RAMIREZ is a resident of Orange County, Florida within the

        jurisdiction of this Court. The Plaintiff is a covered employee for purposes of the Act.




                                            Page 1 of 21
3. Corporate Defendant MIKE KELLY CONSTRUCTION, INC. is a Florida corporation,

   having its place of business at Orlando, Orange County, Florida. The Defendants were and

   are engaged in interstate commerce.

4. Corporate Defendant AEG INSTALLATION CORP. is a Florida corporation, having its

   place of business at Orlando, Orange County, Florida. The Defendants were and are

   engaged in interstate commerce.

5. Pursuant to 29 U.S.C. § 203 (r)(1) and pursuant to 29 C.F.R. §791.2, Defendants

   INFANTINO MOTORS, INC., and INFANTINO AUTO ELECTRIC INC. are a joint

   enterprise and joint employers of Plaintiff.

6. The individual Defendant MICHAEL KELLY was and is now, the owner/officer and

   manager of Defendant Corporation MIKE KELLY CONSTRUCTION, INC. Defendant

   MICHAEL KELLY is the employer of Plaintiff and others similarly situated within the

   meaning of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

7. The individual Defendant ADA D. ORTIZ was and is now, the owner/officer and manager

   of Defendant Corporation AEG INSTALLATION CORP. Defendant ADA D. ORTIZ is

   the employer of Plaintiff and others similarly situated within the meaning of Section 3(d)

   of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

8. All the actions raised in this complaint took place in Orlando, Orange County Florida,

   within the jurisdiction of this Court.

                              GENERAL ALLEGATIONS

9. This cause of action is brought by Plaintiff ROMMEL A. RAMIREZ as a collective action

   to recover from Defendant unpaid regular wages, overtime compensation, liquidated

   damages, retaliatory damages and the costs and reasonable attorney’s fees under the



                                       Page 2 of 21
   provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or

   the “ACT”) on behalf of Plaintiff and all other current and former employees similarly

   situated to Plaintiff (“the asserted class”) and who worked in excess of forty (40) hours

   during one or more weeks on or after November 2019, (the “material time”) without being

   properly compensated.

10. Corporate   Defendants     MIKE     KELLY         CONSTRUCTION,        INC.    and    AEG

   INSTALLATION CORP. are respectively a construction/remodeling company, and

   installation company specialized in the installation of commercial appliances and furniture

   for the Hotel Industry. Defendants MIKE KELLY CONSTRUCTION, INC. and AEG

   INSTALLATION CORP. acted as Hotel Liquidators, they renovated and removed large

   quantities of furniture and appliances from hotels, install new furniture and appliances, and

   then resell the stock of used hotel equipment. Defendants maintained 2 hotel liquidators

   warehouses in the Orlando area.

11. Pursuant to 29 U.S.C. § 203 (r)(1), Defendants MIKE KELLY CONSTRUCTION, INC.

   and AEG INSTALLATION CORP. were and are now, a joint enterprise because: 1) the

   two companies had the same or related business activities; 2) the two companies operate

   out of the same location; 3) the two companies shared facilities, equipment and supplies;

   4) MIKE KELLY CONSTRUCTION, INC. and AEG INSTALLATION CORP., operated

   as a single unit, for a common business purpose; 5) Between MIKE KELLY

   CONSTRUCTION, INC. and AEG INSTALLATION CORP., existed unified operation

   and common control because individual Defendants MICHAEL KELLY and ADA D.

   ORTIZ controlled the day to day operations of the two companies, and they operated as a




                                       Page 3 of 21
   single unit for a common business purpose; 6) both corporations had interdependent

   financial interest. because each company operated the same related business.

12. Pursuant 29 C.F.R. §791.2, MIKE KELLY CONSTRUCTION, INC. and AEG

   INSTALLATION CORP. were joint employers because: 1) MIKE KELLY

   CONSTRUCTION,           INC.   and     AEG     INSTALLATION        CORP.       through    its

   owners/partners/managers MICHAEL KELLY and ADA D. ORTIZ had equal and

   absolute control over the Plaintiff and other employees similarly situated; 2) MICHAEL

   KELLY and ADA D. ORTIZ assigned duties and paid to Plaintiff and other employees

   similarly   situated;   3)   MIKE     KELLY         CONSTRUCTION,      INC.     and      AEG

   INSTALLATION CORP., through their managers, jointly and equally determined terms

   and employment conditions of Plaintiff and other employees similarly situated; 4) The

   work of Plaintiff’s simultaneously benefited the two corporations. 5) The work performed

   by Plaintiff and other similarly situated individuals were an integral part of the business

   operation of MIKE KELLY CONSTRUCTION, INC. and AEG INSTALLATION CORP.

13. Therefore, because the work performed by Plaintiff and other similarly-situated

   individuals, simultaneously benefited all Defendants and directly or indirectly furthered

   their joint interest, Defendants MIKE KELLY CONSTRUCTION, INC. and AEG

   INSTALLATION CORP., are joint enterprise as defined in 29 U.S.C. § 203 (r)(1), and

   they are also joint employers as defined in 29 C.F.R. §791.2.

14. Defendants MIKE KELLY CONSTRUCTION, INC. and AEG INSTALLATION CORP.

   INFANTINO MOTORS, INC., and INFANTINO AUTO ELECTRIC INC., hereinafter

   will be called collectively MIKE KELLY CONSTRUCTION, or corporate Defendant.




                                        Page 4 of 21
15. The Defendants MIKE KELLY CONSTRUCTION, MICHAEL KELLY, and ADA D.

   ORTIZ employed Plaintiff ROMMEL A. RAMIREZ, as a non-exempted, full-time, hourly

   employee from approximately November 15, 2019 to January 31, 2020, or 11 weeks.

16. The Plaintiff was hired as a construction/remodeling worker and to perform moving work.

   The Plaintiff was paid a wage rate of $12.00 an hour.

17. During his time of employment with Defendants, the Plaintiff worked weeks of 5 days,

   weeks of 6 days and weeks of 7 weeks and. The Plaintiff had a very regular schedule, he

   worked from 7:30 AM to 7:00 PM (11.5 hours daily), Plaintiff worked weeks of 5 days

   with 80.5 hours per week, weeks of 6 days with 69 hours, And weeks of 5 days with 57.5

   hours per week. The Plaintiff was unable to take bonafide lunch periods.

18. The Plaintiff worked in excess of 40 hours per week, but he did not receive his wages

   regularly. The Defendants failed to pay Plaintiff his wages when due. The Plaintiff received

   partial payments, or he was not paid at all. For many weeks, Plaintiff was not paid his

   wages at any rate, not even the minimum wage rate as required by the FLSA.

19. The Plaintiff did not clock in and out, but the Defendants were able to keep track of the

   number of hours worked by Plaintiff and other similarly situated individuals.

20. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

   at the rate of time and one-half his regular rate for every hour that they worked in excess

   of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

   U.S.C. 207(a)(1).

21. The Plaintiff was paid strictly in cash without any paystub or record showing the number

   of days and hours worked, wage rate, employment taxes withheld, etc.




                                      Page 5 of 21
22. The Plaintiff disagreed with the lack of payment for regular and overtime hours and he

   complained multiple times to the Defendants.

23. On or about January 27, 2020, the Plaintiff was fired by the Defendants without paying

   him his hard-earned wages.

24. The Plaintiff is not in possession of time and payment records, but he will provide a good

   faith estimate based on his best recollections. The Plaintiff does not remember the exact

   amount that he received as partial payments, and he will make calculation of unpaid wages

   for his entire period of employment. Plaintiff will amend his statement of claim after

   proper discovery.

25. Plaintiff ROMMEL A. RAMIREZ seeks to recover unpaid regular wages and overtime

   hours, accumulated during all his time of employment, liquidated damages, retaliatory

   damages, and any other damages, as allowable by law.

26. The additional persons who may become Plaintiffs in this action are weekly-paid

   employees and/or former employees of Defendants who are and who were subject to the

   unlawful payroll practices and procedures of Defendants and were not paid regular wages,

   or overtime hours at the rate of time and one half of their regular rate of pay for all overtime

   hours worked in excess of forty.

                             COUNT I:
           WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
         FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

27. Plaintiff ROMMEL A. RAMIREZ re-adopts every pertinent and factual allegation,

   regarding him, as stated in paragraphs 1-26 above as if set out in full herein.

28. This action is brought by Plaintiff ROMMEL A. RAMIREZ and those similarly-situated

   to recover from the Employers unpaid overtime compensation, as well as an additional



                                        Page 6 of 21
   amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

   of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29

   U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a

   workweek longer than 40 hours unless such employee receives compensation for his

   employment in excess of the hours above specified at a rate not less than one and a half

   times the regular rate at which he is employed.”

29. The employer MIKE KELLY CONSTRUCTION was engaged in interstate commerce as

   defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant

   is a construction company that provides its services to companies engaged in interstate

   commerce. The Defendant has more than two employees directly and recurrently engaged

   in interstate commerce. At all times pertinent to this Complaint, the Employer/Defendant

   operates as an organization that sells and/or markets its services to customers from

   throughout the United States. Employer/Defendant obtains and solicits funds from non-

   Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions

   going over state lines to do its business, transmits funds outside of the State of Florida.

   Upon information and belief, the annual gross revenue of the Employer was always in

   excess of $500,000 per annum. Therefore, there is enterprise coverage.

30. The Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and

   other employees similarly situated regularly and recurrently participated in interstate

   commerce, by handling and working on goods and materials that were moved across State

   lines at any time during the business. Therefore, there is individual coverage.




                                      Page 7 of 21
31. The Defendants MIKE KELLY CONSTRUCTION, MICHAEL KELLY, and ADA D.

   ORTIZ employed Plaintiff ROMMEL A. RAMIREZ, as a non-exempted, full-time, hourly

   employee from approximately November 15, 2019 to January 31, 2020, or 11 weeks.

32. The Plaintiff was hired as a construction/remodeling worker and to perform moving work.

   The Plaintiff was paid a wage rate of $12.00 an hour.

33. During his time of employment with Defendants, the Plaintiff had a very regular schedule,

   he worked from 7:30 AM to 7:00 PM (11.5 hours daily), Plaintiff worked weeks of 5 days

   with 80.5 hours per week, weeks of 6 days with 69 hours, and weeks of 5 days with 57.5

   hours per week. The Plaintiff was unable to take bonafide lunch periods.

34. The Plaintiff worked in excess of 40 hours per week, but he was not paid for overtime

   hours, as required by the FLSA.

35. The Plaintiff did not clock in and out, but the Defendants were able to keep track of the

   number of hours worked by Plaintiff and other similarly situated individuals.

36. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

   at the rate of time and one-half his regular rate for every hour that they worked in excess

   of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

   U.S.C. 207(a)(1).

37. The Plaintiff was fired by the Defendants on January 27, 2020.

38. The Plaintiff was paid strictly in cash without any paystub or record showing the number

   of days and hours worked, wage rate, employment taxes withheld, etc.

39. The records, if any, concerning the number of hours worked by Plaintiff ROMMEL A.

   RAMIREZ, and all other similarly situated employees, and the compensation paid to such

   employees should be in the possession and custody of the Defendants. However, upon



                                      Page 8 of 21
   information and belief, Defendants did not maintain accurate and complete time records of

   hours worked by the Plaintiff and other employees in the asserted class.

40. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

41. The Defendants never posted any notice, as required by the Fair Labor Standards Act and

   Federal Law, to inform employees of their federal rights to overtime and minimum wage

   payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

42. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

   the filing of this complaint, the Plaintiff’s good faith estimate of unpaid wages are as

   follows:

   *Please note that these amounts are based on preliminary calculations and that these figures
   could be subject to modification as new evidence could dictate.

       a. Total amount of alleged unpaid wages:

           Six Thousand One Hundred Fifty-Six Dollars and 00/100 ($6,156.00)

       b. Calculation of such wages:

           Total Period of employment: 11 weeks
           Relevant weeks of employment: 11 weeks

          1. O/T for 5 weeks of 7 days/80.5 working hours weekly

           Relevant weeks of employment: 5 weeks
           Total hours: 80.5 hours weekly
           Total overtime hours: 40.85 hours weekly
           Regular rate: $12.00 an hour x 1.5=$18.00
           Overtime rate: $18.00 an hour

           O/T $18.00 x 40.5 O/T hours=$729.00 weekly x 5 weeks=$3,645.00


          2. O/T for 3 weeks of 6 days/69 working hours weekly

           Relevant weeks of employment: 3 weeks
           Total hours: 69 hours weekly
           Total overtime hours:29 hours weekly
           Regular rate: $12.00 an hour x 1.5=$18.00

                                        Page 9 of 21
          Overtime rate: $18.00 an hour

          O/T $18.00 x 29 O/T hours=$522.00 weekly x 3 weeks=$1,566.00

         3. O/T for 3 weeks of 5 days/57.50 working hours weekly

          Relevant weeks of employment: 3 weeks
          Total hours: 57.5 hours weekly
          Total overtime hours:17.5 hours weekly
          Regular rate: $12.00 an hour x 1.5=$18.00
          Overtime rate: $18.00 an hour

          O/T $18.00 x 17.5 O/T hours=$315.00 weekly x 3 weeks=$945.00

          Total # 1, # 2, and # 3 = $6,156.00

      c. Nature of wages (e.g. overtime or straight time):

         This amount represents the unpaid overtime compensation.

43. At all times, the Employers/Defendants MIKE KELLY CONSTRUCTION, MICHAEL

   KELLY, and ADA D. ORTIZ failed to comply with Title 29 U.S.C. §207 (a) (1), in that

   Plaintiff and those similarly-situated performed services and worked in excess of the

   maximum hours provided by the Act but no provision was made by the Defendants to

   properly pay him at the rate of time and one half for all hours worked in excess of forty

   hours (40) per workweek, as provided in said Act.

44. Defendants MIKE KELLY CONSTRUCTION, MICHAEL KELLY, and ADA D. ORTIZ

   knew and/or showed reckless disregard of the provisions of the Act concerning the payment

   of overtime wages as required by the Fair Labor Standards Act and remain owing Plaintiff

   and those similarly-situated these overtime wages since the commencement of Plaintiff’s

   and those similarly-situated employees’ employment with Defendants as set forth above,

   and Plaintiff and those similarly-situated are entitled to recover double damages.

45. At the times mentioned, individual Defendants MICHAEL KELLY, and ADA D. ORTIZ

   were the owners/partners and manager of MIKE KELLY CONSTRUCTION. Defendants
                                     Page 10 of 21
       MICHAEL KELLY, and ADA D. ORTIZ were the employers of Plaintiff and others

       similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

       U.S.C. § 203(d)]. In that, these individual Defendants acted directly in the interests of

       MIKE KELLY CONSTRUCTION in relation to their employees, including Plaintiff and

       others similarly situated. Defendants MICHAEL KELLY, and ADA D. ORTIZ had

       absolute financial and operational control of the Corporation, determining terms and

       working conditions of Plaintiff and other similarly situated employees, and they are jointly

       and severally liable for the Plaintiff’s damages.

   46. Defendants MIKE KELLY CONSTRUCTION, MICHAEL KELLY, and ADA D. ORTIZ

       willfully and intentionally refused to pay Plaintiff overtime wages as required by the law

       of the United States and remain owing Plaintiff these overtime wages since the

       commencement of Plaintiff’s employment with Defendants.

   47. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

       this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff ROMMEL A. RAMIREZ and those similarly situated respectfully

requests that this Honorable Court:

       A. Enter judgment for Plaintiff ROMMEL A. RAMIREZ and other similarly situated

           individuals, and against the Defendants MIKE KELLY CONSTRUCTION,

           MICHAEL KELLY, and ADA D. ORTIZ MIKE based on Defendants’ willful

           violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; and

       B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

           compensation for hours worked in excess of forty weekly, with interest; and



                                          Page 11 of 21
        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                         JURY DEMAND

Plaintiff ROMMEL A. RAMIREZ and those similarly situated demand trial by a jury of all issues

triable as of right by a jury.

                                COUNT II:
    F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
               PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS

    48. Plaintiff ROMMEL A. RAMIREZ re-adopts every factual allegation as stated in

        paragraphs 1-26 of this complaint as if set out in full herein.

    49. This action is brought by Plaintiff ROMMEL A. RAMIREZ and those similarly-situated

        to recover from the Employer MIKE KELLY CONSTRUCTION unpaid minimum wages,

        as well as an additional amount as liquidated damages, costs, and reasonable attorney’s

        fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions

        of 29 U.S.C. §206.

    50. The employer MIKE KELLY CONSTRUCTION was engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant

        is a construction company. The Defendant has more than two employees directly and

        recurrently engaged in interstate commerce. Upon information and belief, the annual gross

        revenue of the Employer/Defendant was always in excess of $500,000 per annum.

        Therefore, there is enterprise coverage.




                                            Page 12 of 21
51. The Plaintiff was employed by an enterprise engaged in interstate commerce. The Plaintiff

   and other employees similarly situated handled and worked on goods and materials and

   materials that were moved across State lines at any time during the business. Therefore,

   there is individual coverage.

52. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

   workweek is engaged in commerce or the production of goods for commerce, or is

   employed in an enterprise engaged in commerce or in the production of goods for

   commerce, wages at the following rates:

   (1) except as otherwise provided in this section, not less than—

   (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

   (B) $6.55 an hour, beginning 12 months after that 60th day; and

   (C) $7.25 an hour, beginning 24 months after that 60th day

53. The Defendants MIKE KELLY CONSTRUCTION, MICHAEL KELLY, and ADA D.

   ORTIZ employed Plaintiff ROMMEL A. RAMIREZ, as a non-exempted, full-time, hourly

   employee from approximately November 15, 2019 to January 31, 2020, or 11 weeks.

54. The Plaintiff was hired as a construction/remodeling worker and to perform moving work.

   The Plaintiff was paid a wage rate of $12.00 an hour.

55. During his time of employment with Defendants, the Plaintiff worked weeks of 5 days

   with 80.5 hours per week, weeks of 6 days with 69 hours, And weeks of 5 days with 57.5

   hours per week. The Plaintiff was unable to take bonafide lunch periods.

56. The Plaintiff worked in excess of 40 hours per week. However, Plaintiff did not receive his

   wages regularly. The Defendant failed to pay Plaintiff his wages when due. The Plaintiff




                                      Page 13 of 21
   received partial payments, or he was not paid at all. For many weeks, Plaintiff was not paid

   his wages at any rate, not even the minimum wage rate as required by the FLSA.

57. The Plaintiff did not clock in and out, but the Defendants were able to keep track of the

   number of hours worked by Plaintiff and other similarly situated individuals.

58. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation of the

   Fair Labor Standards Act.

59. The records, if any, concerning the number of hours worked by Plaintiff ROMMEL A.

   RAMIREZ, and all others similarly situated employees, and the compensation paid to such

   employees should be in the possession and custody of Defendant. However, upon

   information and belief, the Defendant did not maintain accurate and complete time records

   of hours worked by the Plaintiff and other employees in the asserted class.

60. The Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

61. Defendants never posted any notice, as required by the Fair Labor Standards Act and

   Federal Law, to inform employees of their federal rights to overtime and minimum wage

   payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

62. Prior to the completion of discovery, and to the best of Plaintiff’s knowledge, at the time

   of the filing of this complaint, the Plaintiff’s good faith estimate of the unpaid minimum

   wage is as follows:

   *Plaintiff wage-rate was $12.00 an hour. Florida's minimum wage in 2019 is $8.46, and
   2020 $8.56 which is higher than the federal minimum wage. As per FLSA regulations, the
   higher minimum wage applies.

       a. Total amount of alleged unpaid wages:

           Three Thousand Seven Hundred Thirty-Four Dollars and 40/100 ($3,734.40)

       b. Calculation of such wages:



                                      Page 14 of 21
         Total relevant weeks of employment: 11 weeks
         Total relevant weeks of employment:11 weeks


        1. Min. wages for 5 weeks of 40 regular hours weekly

         Relevant weeks of employment: 5 weeks
         Total hours: 40 regular hours weekly
         Fl. Min. Wage: $8.46 an hour

         FL. Min. wage 8.46 x 40 hours=$338.40 weekly x 5 weeks=$1,692.00

        2. Min. wages for 3 weeks of 40 regular hours weekly

         Relevant weeks of employment: 3 weeks
         Total hours: 40 regular hours weekly
         Fl. Min. Wage: $8.46 an hour

         FL. Min. wage 8.46 x 40 hours=$338.40 weekly x 3 weeks=$1,015.20

        3. O/T for 3 weeks of 40 regular hours weekly

         Relevant weeks of employment: 3 weeks
         Total hours: 40 regular hours weekly
         Fl. Min. Wage: $8.56 an hour

         FL. Min. wage 8.56 x 40 hours=$342.40 weekly x 3 weeks=$1,027.20

         Total #1, #2, and #3: $3,734.40

     c. Nature of wages:

         This amount represents unpaid minimum wages.

63. Defendants MIKE KELLY CONSTRUCTION, MICHAEL KELLY, and ADA D. ORTIZ

  willfully and intentionally refused to pay Plaintiff minimum wages as required by the law

  of the United States, and remain owing Plaintiff these minimum wages since the

  commencement of Plaintiff’s employment with Defendants as set forth above.

64. Defendants MIKE KELLY CONSTRUCTION, MICHAEL KELLY, and ADA D. ORTIZ

  knew and/or showed a reckless disregard of the provisions of the Act concerning the

  payment of minimum wages as required by the Fair Labor Standards Act and remain owing

                                   Page 15 of 21
       Plaintiff these minimum wages as set forth above, and Plaintiff is entitled to recover double

       damages.

   65. At the times mentioned, individual Defendants MICHAEL KELLY, and ADA D. ORTIZ

       were the owners/partners and manager of MIKE KELLY CONSTRUCTION. Defendants

       MICHAEL KELLY, and ADA D. ORTIZ were the employers of Plaintiff and others

       similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards Act” [29

       U.S.C. § 203(d)]. In that, these individual Defendants acted directly in the interests of

       MIKE KELLY CONSTRUCTION in relation to their employees, including Plaintiff and

       others similarly situated. Defendants MICHAEL KELLY, and ADA D. ORTIZ had

       absolute financial and operational control of the Corporation, determining terms and

       working conditions of Plaintiff and other similarly situated employees, and they are jointly

       and severally liable for the Plaintiff’s damages.

   66. Defendants MIKE KELLY CONSTRUCTION, MICHAEL KELLY, and ADA D. ORTIZ

       willfully and intentionally refused to pay Plaintiff minimum wages as required by the law

       of the United States, and remain owing Plaintiff these minimum wages since the

       commencement of Plaintiff’s employment with Defendants as set forth above. The

       Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff ROMMEL A. RAMIREZ and those similarly situated respectfully

request that this Honorable Court:

   A. Enter judgment for Plaintiff ROMMEL A. RAMIREZ and against the Defendants MIKE

       KELLY CONSTRUCTION, MICHAEL KELLY, and ADA D. ORTIZ based on



                                          Page 16 of 21
        Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and

        other Federal Regulations; and

    B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

        wages, with interest; and

    C. Award Plaintiff an equal amount in double damages/liquidated damages; and

    D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

    E. Grant such other and further relief as this Court deems equitable and just and/or available

        pursuant to Federal Law.

                                         JURY DEMAND

Plaintiff ROMMEL A. RAMIREZ and those similarly situated demand trial by a jury of all issues

triable as of right by a jury.

                                  COUNT III:
         FEDERAL STATUTORY VIOLATION: RETALIATORY DISCHARGE;
           PURSUANT TO 29 U.S.C. 215(a)(3); AGAINST ALL DEFENDANTS

    67. Plaintiff ROMMEL A. RAMIREZ re-adopts every factual allegation as stated in

        paragraphs 1-26 of this complaint as if set out in full herein.

    68. The employer MIKE KELLY CONSTRUCTION was engaged in interstate commerce as

        defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The Defendant

        is a construction company that provides its services to companies engaged in interstate

        commerce. Upon information and belief, the annual gross revenue of the

        Employer/Defendant was always in excess of $500,000 per annum. By reason of the

        foregoing, Defendant’s business activities involve those to which the Fair Labor Standards

        Act applies. Therefore, there is enterprise coverage.




                                            Page 17 of 21
69. The Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and

   other employees similarly situated regularly and recurrently participated in interstate

   commerce, by handling and working on goods and materials that were produced for

   commerce and moved across State lines at any time during the business. Therefore, there

   is individual coverage.

70. By reason of the foregoing, Defendant’s business activities involve those to which the Fair

   Labor Standards Act applies.

71. 29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than forty

   hours in any workweek, the employer must compensate the employee for hours in excess

   of forty at the rate of at least one and one-half times the employee's regular rate…"

72. 29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of $5.15/hr to

   an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].

73. Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to discharge

   or in any other manner discriminate against any employee because such employee has filed

   any complaint or instituted or caused to be instituted any proceeding under or related to

   this chapter, or has testified or is about to testify in any such proceeding,......”

74. The Defendants MIKE KELLY CONSTRUCTION, MICHAEL KELLY, and ADA D.

   ORTIZ employed Plaintiff ROMMEL A. RAMIREZ, as a non-exempted, full-time, hourly

   employee from approximately November 15, 2019 to January 31, 2020, or 11 weeks.

75. The Plaintiff was hired as a construction/remodeling worker and to perform moving work.

   The Plaintiff was paid a wage rate of $12.00 an hour.




                                        Page 18 of 21
76. During his time of employment with Defendants, the Plaintiff worked of 5 days with 80.5

   hours per week, weeks of 6 days with 69 hours, And weeks of 5 days with 57.5 hours per

   week. The Plaintiff was unable to take bonafide lunch periods.

77. The Plaintiff worked in excess of 40 hours per week, but he did not receive his wages

   regularly. The Defendant failed to pay Plaintiff his wages when due. The Plaintiff received

   partial payments, or he was not paid at all. For many weeks, Plaintiff was not paid his

   wages at any rate, not even the minimum wage rate as required by the FLSA.

78. The Plaintiff did not clock in and out, but the Defendants were able to keep track of the

   number of hours worked by Plaintiff and other similarly situated individuals.

79. Therefore, Defendants willfully failed to pay Plaintiff minimum wages and overtime hours

   at the rate of time and one-half his regular rate for every hour that they worked in excess

   of forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29

   U.S.C. 207(a)(1).

80. The Plaintiff disagreed with the lack of payment for regular and overtime hours and he

   complained multiple times to the Defendants. Plaintiff required to be paid regular and

   overtime wages on or about January 27, 2020, the last time.

81. These complaints constituted protected activity under the FLSA.

82. However, as a result of the Plaintiff’s multiple complaints, on or about January 27, 2020,

   Plaintiff was fired by the Defendant without paying him his hard-earned wages.

83. At the time of his termination, Plaintiff was performing the essential functions of his

   position satisfactorily. There was no other reason than retaliation to fire him.

84. There is closed proximity between Plaintiff’s protected activity and his termination.




                                      Page 19 of 21
    85. The motivating factor which caused the Plaintiff’s discharge as described above was his

       complaints seeking unpaid overtime wages from the Defendant. In other words, the

       Plaintiff would not have been discharged but for his complaints about unpaid overtime

       wages.

    86. The Defendants’ termination of the Plaintiff was in direct violation of 29 U.S.C. 215 (a)(3)

       and, as a direct result, the Plaintiff has been damaged.

    87. Plaintiff ROMMEL A. RAMIREZ has retained the law offices of the undersigned attorney

       to represent him in this action and is obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff ROMMEL A. RAMIREZ respectfully requests that this Honorable Court:

    A. Issue a declaratory judgment that the Defendants’ acts, policies, practices, and procedures

       complained of herein violated provisions of the Fair Labor Standards Act;

    B. Enter judgment against Defendants MIKE KELLY CONSTRUCTION, MICHAEL

       KELLY, and ADA D. ORTIZ that Plaintiff ROMMEL A. RAMIREZ recovers

       compensatory damages and an equal amount of liquidated damages as provided under the

       law and in 29 U.S.C. § 216(b);

    C. That Plaintiff recovers an award of reasonable attorney fees, costs, and expenses.

    D. Order the Defendants MIKE KELLY CONSTRUCTION, MICHAEL KELLY, and ADA

       D. ORTIZ to make whole the Plaintiff by providing appropriate back pay and other benefits

       wrongly denied in an amount to be shown at trial and other affirmative relief;

    E. Plaintiff ROMMEL A. RAMIREZ further prays for such additional relief as the interests

       of justice may require.




                                           Page 20 of 21
                                       JURY DEMAND

Plaintiff ROMMEL A. RAMIREZ demands trial by a jury of all issues triable as of right by a jury.

Dated: March 27, 2020

                                               Respectfully submitted,

                                               By: _/s/ Zandro E. Palma____
                                               ZANDRO E. PALMA, P.A.
                                               Florida Bar No.: 0024031
                                               9100 S. Dadeland Blvd.
                                               Suite 1500
                                               Miami, FL 33156
                                               Telephone: (305) 446-1500
                                               Facsimile: (305) 446-1502
                                               zep@thepalmalawgroup.com
                                               Attorney for Plaintiff




                                         Page 21 of 21
